DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections

3.	Claims 21-38 are objected to because of the following informalities:

In claim 21 line 8 with respect to the term “(Original)”, it is not clear as to the usage (or its representation) of this terminology in the preamble.  Appropriate correction is required.

Claims 22-38 are objected to due to their dependency of claim 21.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 

Regarding claim 1 lines 8-10 the recitation(s) “…first piezoelectric measuring sensor accommodated in a first isolated compartment..” and “…a second piezoelectric measuring sensor accommodated in a second isolated compartment”, the applicant has not clearly defined how, where, or to what the isolated compartments are connected. 

Claims 2-20 are rejected due to their dependency of claim 1.

Allowable Subject Matter

5.	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



6.	Claims 21-28 would be allowable if rewritten to overcome the objection(s) set forth above. 

The following is an examiner’s statement of reasons for the indicating allowable subject matter: Regarding claim 21 neither Hedtke (2008/0245158) alone or in combination with Jilderos (2013/0098475) anticipate nor render obvious a multi-function pressure sensor comprising a first piezoelectric measuring sensor configured to provide a first port pressure measurement, a second piezoelectric measuring sensor a second port pressure measurement and receiving at least one electronic signal from said first piezoelectric measuring sensor expressive of said first port pressure measurement; receiving at least one electronic signal from said second piezoelectric measuring sensor expressive of said second port pressure measurement; and operating said multi-function pressure device according to said functional configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


US 20130098475 A1 VALVE ASSEMBLY FOR A DIFFERENTIAL PRESSURE SENSOR WITH AUTOMATIC ZERO POINT CALIBRATION AND FLUSHING
US 20170363497 A1 DIFFERENTIAL PRESSURE TRANSDUCER
US 20150059454 A1 Sensor arrangement
US 20140202255 A1 FLUID PRESSURE SENSOR
US 20020178824 A1 Transfer fluid for pressure measurement technology and its application

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856